In re

Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

 

United States Bankruptcy Court 4419
Eastern District of New York
Anthony Micallef Case No, 8-18-78168
Debtor(s) Chapter 13

 

AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(B}
Anthony Micallef _, undersigned debtor herein, swears as follows:
Debtor filed a petition under chapter 13 _ of the Bankruptcy Code on December 4, 2018 .

Schedule(s) Summary of schedules, Schedules A, B, C, D, E, F, G, H, |, J, Declaration Concerning Debtor(s)
schedules, Statement of Financial Affairs, Statement of Intention, Disclosure of Compensation Pursuant to FBR
2016(b), Pre-Petition Statement Pursuant to Local Bankruptcy Rule 2017-1, Verification of Matrix, Statement of
Local Rule 1073-2(b) were not filed at the time of filing of the said petition, and is/are being filed herewith.

[Check applicable box):

‘ml The schedules filed herewith reflect no additions or corrections to, or deletions from, the list of creditors
which accompanied the petition.

vl Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list
of creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature of the change (addition,
deletion or correction) is indicated for each creditor listed.

[Uf creditors have been added] An amended mailing matrix is annexed hereto, listing added creditors ONLY, in
the format prescribed by Local Rule 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1 (b) has
been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to that list; if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 10 days following filing of proof of service of
this affirmation, aJl attachments and the amended schedules in accordance with EDNY LRB 1009-1.

Dated:

January 22, 2019

 

/s/ Anthony Micallef
Anthony Micallef

Debtor (signature)

 

Sworn to before me this

day of

, 20

 

 

Notary Public, State of New York

Aff1007-1b.64 Rev. 09/22/08

Soflware Copyright (c) 1996-2018 Best Case LLC - www bestcase.com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identify your case: 4419
Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
| (Spouse if, filing) First Name Middle Name Last Name

‘United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168
(if known) OO Check if this is an

amended filing

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.......ccceccrcoeccsucessessesesesvesayevaveveresevesvavevavoveiereavieieeeveieiteveveveeeecces $ _ 681,880.00
1b. Copy line 62, Total personal property, from Schedule A/B.......c.ccccccecccseseesevesesesversesveseieseaveveveveesviveveveveseivevesecesees $ 19,997.00
1c, Copy line 63, Total of all property on Schedule A/Baw....c.ccccccscscsescsscossuvevessevevscvavessavecvevevetvevaeeuvivivecieeepeseceeesectee.. $ 701,877.00

[GEIR Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 533,371.89
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a, Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/Focccocccsccccececccoeecccccee. $ 67,305.34

3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j OF Schedule ELF occ... ccccceceeessecsiee $ 97,833.47

Your total liabilities $ 698,510.70
Summarize Your Income and Expenses

4 Schedule |: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule /...... $ 4,617.00
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of SCHEGUIO Uooccoccocscceccccocccccececcescscevspsvaveevevesectecesteveee covets $ 6,602.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[1 No. You have nothing to report on this part of the form, Check this box and submit this form to the court with your other schedules.

BH Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www besicase.com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor1 Anthony Micallef Case number (if known) 8-18-78168

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form |
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 4,617.00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 67,305.34
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 67,305.34

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Bast Case, LLC - www.bestcase com Best Case Bankrupicy
 

Case 8-18-78168-reg Doci1_ Filed 01/22/19

Fill in this information to identify your case and this filing:

 

 

| Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the:

Case number

8-18-78168

Official Form 106A/B

 

Schedule A/B: Property

EASTERN DISTRICT OF NEW YORK

Entered 01/22/19 19:10:48

4419

Ol Check if this is an
amended filing

12/15

 

In each category, separately Ilst and describe items. List an asset onl
think it fits best. Be as complete and accurate as possible. If two ma
information. If more space is needed, attach a separate sheet to this

Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, bullding, land, or similar property?

C1 No, Go to Part 2.

B ves. Where is the property?

1.1

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here.....sccsccccscsssssececsesssessssscsrcssesevsssessessscacescssecesees =>

167 Hoffman Street

Street address, if available, or other description

Franklin Square NY 11010-0000
City State ZIP Code
Nassau

County

ie Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in an
someone else drives. If you lease a vehicle, also report it on S

Official Form 106A/B

Software Copyright (c) 1996-2018 Best Case, LLC - www besicase com

What is the property? Check ail that apply

WM Single-family home
oO Duplex or multi-unit building
oO Condominium or cooperative
(1 Manufactured or mobile home
O Land
C1 Investment property
C1 Timeshare
OO Other
Who has an interest in the property? Check one
Debtor 1 only
OO debtor 2 only
Debtor 4 and Debtor 2 only
OC Atleast one of the debtors and another

y once. If an asset fits in more than one category, list the asset in the category where you
rried people are filing together, both are equally responsible for supplying correct
form. On the top of any additional pages, write your name and case number (if known).

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

$681,880.00

Current value of the
entire property?

__ $681,880.00_
Describe the nature of your ownership interest

(such as fee simple, tenancy by the entireties, or
a life estate), if known.

Sole Owner

oO Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

Schedule A/B: Property

$681,880.00

y vehicles, whether they are registered or not? Include any vehicles you own that
chedule G: Executory Contracts and Unexpired Leases.

page 1

Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor1 Anthony Micatlef

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ONo
I Yes

3.1. Make: Cadillac

Mocel: Escalade

Year: 2007

Approximate mileage: 70,000
Other information:

Value believed to be
significantly lower than Kbb
value of $15,688.00, due to wear
and tear. Debtor in process of
_getting vehicle appraised.

3.2 Make: Cadillac
Model: STS
Year: 2011
Approximate mileage: 54000

Other information:

Who has an interest in the property? Check one

BB pebtor 1 only

O Debtor 2 only

D Debtor 1 and Debtor 2 only

C1 at least one of the debtors and another

O Check if this is community property
(see instructions)

Who has an interest in the property? Check one

BB pebtor 1 only

O Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CZ at least one of the debtors and another

CO Check if this is community property

(see instructions)

Case number (ifknown) 8-18-78168

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Unknown Unknown

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$7,777.00 $7,777.00

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BH No
O Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
‘Pages you have attached for Part 2. Write that MUMbEr here..........ccccescsesseesessssececcsacsesesscersescstavssevsusssesceccees =>

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

OJ No
Yes. Describe.....

Furniture

7. Electronics

$7,777.00

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

$3,500.00

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

ONo
I Yes. Describe...

Cell, tv, radio, computer

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com

$1,500.00

page 2

Best Case Bankruplcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef / Case number (if known) 8-18-78168

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

B No
Yes. Describe.....
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

DOO No
I Yes. Describe...

Old golf clubs | $50.00

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

B No
0 Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

No
I Yes. Describe.....

Clothing $500.00

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

DO No
IB Yes. Describe.....

Jewelry | $400.00

13. Non-farm animals
Examples: Dogs, cats, birds, horses

BNo
D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
ENo
C1 Yes. Give specific information...

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3, Write that number here .........cccccscssssssssssccececcersvsesesesecssscsessescscseceusnscsesesenss $5,950.00
iexra Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
ONo

eS ooi ccc cceccccscccsssssessesssssssuvesessessssssssssssssssssvisesssssssisesesesssttesesssistsseesssssseceece

Cash $20.00

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2018 Bes! Case LLC - www besicase.com Bes| Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor1 Anthony Micallef Case number (ifknown) 8-18-78168

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

ONo

a  (-- Institution name:
17.1. Checking TD Bank $250.00
17.2. Savings TD Bank $0.00

Custodial acct for
17.3. Daughter Chase $6,000.00

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
DO Yes... Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

ONo
Yes. Give specific information about them.................
Name of entity: % of ownership:
Self employed Jockey agent % $0.00

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

No

CX Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use froma company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo
DO Yes. wsssiecescecs: Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
0 Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

BINo
DO Yes............ Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
O Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Bes! Case LLC - www.besicase com Best Case Bankrupicy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor! Anthony Micallef Case number (ifknown) 8-18-78168

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

BI No

C1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
C1 Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BNo
C1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.....

29. Family support
Examples: Past due or lump sum alimony, spousal support, child Support, maintenance, divorce settlement, property settlement

HNo
C Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

B No
0 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

1 No

Il Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

Guardian Life policy - whole life Unknown

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HI No
D Yes. Give specific information.

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HiNo
C1 Yes. Describe each claim.......

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
1 Yes. Describe each claim.

35. Any financial assets you did not already list
BNo
0 Yes. Give specific information...

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that nUMber Here.........cescessessssscsesseesssseccsessssevsassussssscsnseucarsetsucsossesausucsesesacessssssavsuseeserssecsesees $6,270.00

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor! = Anthony Micallef Case number (if known) 8-48-78168
Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
B No. Go to Part 6.
DO Yes. Go to line 38

tle) Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
B No. Go to Part 7.
D1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

BM No
CO Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that nUMber Here ceccccsccossecsssocecsceeecscosecees $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, IIe 2... esessessesssssescsssssssensossesovscssnssssnssuecusassussussessucacsvssessesessesssosssssssususaucnsensase $681,880.00
56. Part 2: Total vehicles, line 5 $7,777.00

57. Part 3: Total personal and household items, line 15 $5,950.00

58. Part 4: Total financial assets, line 36 $6,270.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $19,997.00 Copy personal property total $19,997.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $701,877.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www besicase.com Best Case Bankrupicy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identify your case: 4419
Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
{Spouse if, filing) First Name

United States Bankruptcy Court forthe: | EASTERN DISTRICT OF NEW YORK

Case number §8-418-78168
(if known) OO Check if this is an

amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 46

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
IB You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
167 Hoffman Street Franklin Square, $681,880.00 i $157,636.11 NYCPLR § 5206
NY 11010 Nassau County
Line from Schedule A/B: 1.1 O 100% of fair market value, up to

any applicable statutory limit

2007 Cadillac Escalade 70,000 miles Unknown $4,550.00 Debtor & Creditor Law §
Value believed to be significantly 282(1)

lower than Kbb value of $15,688.00, O 400% of fair market value, up to

due to wear and tear. Debtor in any applicable statutory limit

process of getting vehicle appraised.
Line from Schedule A/B: 3.1

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

BM No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Ol No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 1996-2018 Best Case. LLC - www.beslicase com Best Case Bankruptcy
Entered 01/22/19 19:10:48

Case 8-18-78168-reg Doci1_ Filed 01/22/19

 

Fill in this information to identify your case: 4419
Debtor 1 Anthony Micallef
First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK

‘Case number 8-18-78168

(if known) OO Check if this is an

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
I Yes. Fill in all of the information below.

List All Secured Claims

He fe
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately colin A pe Coe
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
2.1 Internal Revenue Service Describe the property that secures the claim: $32,046.51 $681,880.00 $0.00
Ereditors,Name 167 Hoffman Street Franklin Square,
NY 11010 Nassau County
P.O. Box 7346
7 . As of the date you file, the claim is: Check all that
Philadelphia, PA apply. u ro oS
19101-7346 O Contingent
Number, Street, City, State & Zip Code oO Unliquidated
DO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
B® pebtor 1 only C1 An agreement you made (such as mortgage or secured
|
O Debtor 2 only cariloen)
DO Debtor 1 and Debtor 2 only Oo Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another il Judgment lien from a lawsuit
C1 Check if this claim relates toa HH other (including a right to offset) Tax Lien
community debt
Date debt was incurred 2014 Last 4 digits of account number 4676
22 Shellpoint Mortgage
“ Servicing Describe the property that secures the claim: $492,197.38 $681,880.00 $0.00
Creditor's Name 167 Hoffman Street Franklin Square,
NY 11010 Nassau County
A As of the date you file, the claim is: Cn Hl thi
55 Beattie Place, Ste. 600 ear te you file, the clai eck all that
Greenville, SC 29601 CF contingent
Number, Street, Cily, State & Zip Code oO Unliquidated
| Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
BD pebtor 1 only CZ An agreement you made (such as mortgage or secured
I
OD Debtor 2 only carloaiy
1 Debtor 1 and Debtor 2 only D Statutory lien (such as tax lien, mechanic's lien)
CO Atleast one of the debtors and another 9 Judgment lien from a tawsuit
CF Check if this claim relates to a I other (including a right to offset) Mortgage
community debt
Date debt was incurred 1/2009 Last 4 digits of account number 2852
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Sollware Copyrighl (c) 1996-2018 Bes! Case, LLC - www bestcase com

Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef

First Name Middle Name

:2.3 |US Bank Auto

Creditor's Name

Shelsrd Plaza

Describe the property that secures the clalm:

2011 Cadillac STS 54000 miles

4419
Case number (if known) 8-18-78168

Last Name

$9,128.00 $7,777.00 $1,351.00

As of the date you file, the clalm Is: Check all that

County Rd 18 apply,
St. Louis Park, MN 55426 CO contingent
Number, Street, City, State & Zip Code
D Disputed
Who owes the debt? Check one.
WB bebtor 1 only
DC Debtor 2 only
OC Debtor 1 and Debtor 2 only
C1 Atleast one of the debtors and another

CO Check if this claim relates toa
community debt

car loan)

Date debt was Incurred 6/2013

Add the dollar value of your entries In Column A on this page. Write that number here:
If this Is the last page of your form, add the dollar value totals from all pages.

Write that number here:

Oo Unliquidated

Nature of lien. Check all that apply.
Olan agreement you made (such as mortgage or secured

oO Statutory lien (such as tax lien, mechanic's lien)
O Judgment lien from a lawsuit

BF other (including a right to offset)

Auto Loan

Last 4 digits of account number 1282

$533,371.89
$533,371.89

E228 List Others to Be Notified for a Debt That You Already Listed

Use this page only If you have others to be notified about y
trylng to collect from you for a debt you owe to someone else,
than one creditor for any of the debts that you lIsted in Part 4, |

debts in Part 1, do not fill out or submit this page.
U Name, Number, Street, City, State & Zip Code
F.N.M.A. Northeast Regional Office
1835 Market Street, Ste. 2300
Philadelphia, PA 19103-2909

Name, Number, Street, City, State & Zip Code
Shellpoint / MTGLQ

c/o Shapiro Dicaro & Barak

175 Mile Crossing Blvd
Rochester, NY 14624

Name, Number, Street, City, State & Zip Code
Shellpoint Mortgage Servicing / MGTLQ
55 Beattie Place, Ste. 600

Greenville, SC 29601

Official Form 106D

Software Copyright (c) 1996-2018 Best Case, LLC - www besicase com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

our bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
Ist the additional creditors here. If you do not have additional persons to be notified for any

On which line in Part 1 did you enter the creditor? 2.2

Last 4 digits of account number ___

On which line in Part 1 did you enter the creditor? 2.2

Last 4 digits of account number ___

On which line in Part 1 did you enter the creditor? 2.2

Last 4 digits of account number 2852

page 2 of 2

Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identify your case: 4419
Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number §8-18-78168
(if known) (0 Check if this is an
amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

(GENS List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 No. Go to Part 2.
B ves,

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor Separately for each claim. For each claim listed,
identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet )

Total claim Priority Nonpriority
amount amount
| F -_
21° Internal Revenue Service Last 4 digits of account number 4676 $67,305.34 $39,507.36 $27,797.98
Priority Creditor's Name
P.O. Box 7346 When was the debt incurred? 2013, 2014, 2016, 2017
Philadelphia, PA 19101-7346
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. | Contingent
B Debtor 1 only 2 unliquidated
O Debtor 2 only B Disputed
C1 Debtor 4 and Debtor 2 only Type of PRIORITY unsecured claim:
CZ At least one of the debtors and another DO Domestic support obligations
C1 Check if this claim is fora community debt MM Taxes and certain other debts you owe the government
Is the claim subject to offset? C1 Claims for death or personal injury while you were intoxicated
By D other. Specity
O Yes Income Taxes

(GARE List At! of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules

a Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of
Pan 2

Total claim

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www. besicase,com 26733 Besl Case Bankruptcy
41

Case 8-18-78168-reg

Doc 11 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (it known) 8-18-78168
Capital One Last 4 digits of account number 4624 $1,202.00
Nonpriority Creditor's Name
PO Box 30285 When was the debt incurred? 2/2006
Salt Lake City, UT 84130-0285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
i Debtor 1 only D Contingent
D1 Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
OC atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

C Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno D Debts to pension or profit-sharing plans, and other similar debts
0 Yes WH other Specity Revolving Credit
Chase Bank Last 4 digits of accountnumber 7627 Unknown
Nonpriority Creditor's Name
200 White Clay Center Dr When was the debt incurred?
Newark, DE 19711
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only 0 Contingent
C1 Debtor 2 only D Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt C) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no 0 Debts to pension or profit-sharing plans, and other similar debts
O Yes I other. Speciy Consumer Purchases
Chase Card Services Last 4 digits of accountnumber 0994 $5,647.00
Nonpriority Creditor's Name
Attn: Correspondence When was the debt incurred? 3/2007
PO Box 15298
Wilmington,DE 198500
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only D Contingent
CD debtor 2 only oO Unliquidated
OC Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 Student loans
debt D Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No DO Debts to pension or profit-sharing plans, and other similar debts
CO Yes @ other. Specity Revolving Credit
Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 5

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com

Best Case Bankruptcy
Case 8-18-78168-reg Doc11 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (if known) 8-18-78168
44: Credit One Bank Last 4 digits of accountnumber 7089 $896.00
Nonpriority Creditor’s Name
6801 Cimarron Road When was the debt incurred? 11/2017
_Las Vegas, NV 89113
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
O debtor 2 only oO Unliquidated
[I Debtor 1 and Debtor 2 only DQ Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

C1 at least one of the debtors and another

O Check if this claim is fora community

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes other Specity Revolving Credit
4.5 Internal Revenue Service Last 4 digits of accountnumber 4676 $89,197.40
Nonpriority Creditor's Name
P.O. Box 7346 When was the debt incurred? 2013, 2014
Philadelphia, PA 19101-7346
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 bebtor 1 only 2 Contingent
C1 Debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only a Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

1 At least one of the debtors and another

CO Check if this claim is for a community

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No CO Debts to pension or profit-sharing plans, and other similar debts
O Yes i other Specify Unpaid taxes, penalties, and fees
46 Kohl's Capital One Last 4 digits of accountnumber 8253 $394.00
Nonpriority Creditor's Name
3701 Regent Blvd. When was the debt incurred? 712017
Irving, TX 75063
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ Debtor 1 only O Contingent
D Debtor 2 only O Unliquidated
CO Debtor 1 and Debtor 2 only oO Disputed

Type of NONPRIORITY unsecured claim:
CO] student loans

D1 Atleast one of the debtors and another

C1 Check if this claim is fora community

debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
BNo OD Debts to pension or profit-sharing plans, and other similar debts
CI Yes I other Specity Revolving Credit
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 5

Software Copyright (c) 1996-2018 Bes\ Case, LLC - www bestcase.com Best Case Bankrupicy
Case 8-18-78168-reg

Debtor 1 Anthony Micallef

47

4.8

Optimum
Nonpriority Creditor's Name
1111 Stewart Ave

_Bethpage, NY 11714

Number Street City State Zlp Code
Who incurred the debt? Check one

Ei Debtor 1 only

O Debtor 2 only

OD Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

O Check if this claim is for a community
debt
Is the claim subject to offset?

Bno
QD) Yes

Verizon Bankruptcy Administration
(good)

 

Nonpriority Creditor's Name
500 Technology Drive
Suite 550

Weldon Spring, MO 63304
Number Street City State ZIp Code

Who incurred the debt? Check one.

| Debtor 1 only

CO Debtor 2 only

CO Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

CO Check if this claim is fora community
debt

Is the claim subject to offset?
B no
D Yes

Doc 11 Filed 01/22/19 Entered 01/22/19 19:10:48

Case number (it known) 8-18-78168
Last 4 digits of accountnumber 0054 $390.19
When was the debt incurred? 12/2018
As of the date you file, the claim is: Check all that apply
O Contingent
Oo Unliquidated
O Disputed
Type of NONPRIORITY unsecured claim:
OC student loans
O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims
0 Debts to pension or profit-sharing plans, and other similar debts
WM other Specify Utility bill
Last 4 digits of accountnumber 5273 $106.88
When was the debt incurred? 10/2018

As of the date you file, the claim is: Check all that apply

Oi contingent
DO Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OC Debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify Utility bill

(GEIGER List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fil! out or submit this page.

[EER Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total Clalm
6a, Domestic support obligations 6a $ 0.00
Total
clalms
from Part 1 6b. Taxes and certain other debts you owe the government 6b $ 67,305.34
6c, Claims for death or personal injury while you were intoxicated 6c, $ 0.00
Sd. Other. Add all other priority unsecured claims. Write that amount here 6d $ 0.00
6e. Total Priority. Add lines 6a through 6d 6e $ 67,305.34
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 69 $ .
6h Debts to pension or profit-sharing plans, and other similar debts 6h $

Official Form 106 E/F
Software Capyright (c) 1996-2018 Best Case, LLC - www.bestcase com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 5
Best Case Bankruplcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (if known) 8-18-78168

0.00

6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i
= § 97,833.47
8j $ 97,833.47

6j. Total Nonpriority. Add lines 6f through 6i

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase com

Page 5 of 5

Best Case Bankruplcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

UML m CoM (enti aol ater [oion 4419
Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
| (Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168
(if known) OD Check if this is an
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
HB No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O Yes. Fill in ail of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AJB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Bes! Case, LLC - www besicase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identify your case: 4419
| Debtor 1 Anthony Micallef
“FirstName Middle Name Lasl Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168
(if known) 1 Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left, Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
CO Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

I No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1] CI Schedule D, line
Name 1 Schedule E/F, line
1X Schedule G, line
Number Street
City State ZIP Code
3.2 C1 Schedule D, line
Name CD Schedule E/F, line
Ci Schedule G, line
Number Street
Cily Slate ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 4

Software Copyright (c) 1996-2018 Best Case. LLC - www bestcase com Best Case Bankrupicy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identi : 4419
Debtor 4 Anthony Micallef
Debtor 2

(Spouse, if filing)
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168 Check if this is:
(If known) C1 An amended filing

Oa supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 WaTOOR
Schedule |: Your Income 42/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse, If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment _

1. Fill in your employment

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, @ Employed CO Employed
attach a separate page with Employment status ns
information about additional C1 Not employed Not employed
employers. .
Occupation Self Employed - Jockey Agent Homemaker

Include part-time, seasonal, or .
self-employed work. Employer's name

Occupation may include student Employer's address

or homemaker, if it applies.

How long employed there?

EZ2EE Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

List monthly gross wages, salary, and commissions (before ail payroll

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 § 0.00 § 0.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +8 0.00
4. Calculate gross Income. Add line 2 + line 3. 4, $ 0.00 $ 0.00

Official Form 1061 Schedule I: Your Income page |
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Fill in this information to identify your case: 4419
Debtor 1 Anthony Micallef Check if this is:

QO An amended filing
Debtor 2 C1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM/DD/YYYY

Case number §-18-78168
(If known)

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household

1. Is this a joint case?

B No. Go to line 2.
CO Yes. Does Debtor 2 live ina separate household?

CO No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? [] No

Do not list Debtor 1 and ves. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 41 or Debtor 2 age live with you?
SSS STRLSEII «ESS

Do not state the C1 No
dependents names. Daughter 12 years B ves

ONo

0 Yes

CI No

O Yes

ONo

DO Yes

3 Do your expenses include MNo

expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule |: Your Income

(Official Form 1061.) Your expenses
SEES Se SSS]

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. 4.5 2,795.00

If not included in line 4:

4a, Real estate taxes 4a, $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. $§ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 8-18-78168-reg Doci1_ Filed 01/22/19

Debtor1 Anthony Micallef

6.

on

od

11

12,

13.
14.
15.

17,

18.

19.

20.

21,
22.

23

24

Official Form 106J

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify: cell phone

Food and housekeeping supplies

Childcare and children’s education costs

Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

Installment or lease payments:

17a. Car payments for Vehicle 1

17. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106}).

Other payments you make to support others who do not live with you.
Specify:

Entered 01/22/19 19:10:48

Case number (if known) 8-18-78168

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Other: Specify:

Calculate your monthly expenses
22a. Add lines 4 through 21.

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

Calculate your monthly net income.
23a, Copy line 12 (your combined monthly income) from Schedule |
23b. Copy your monthly expenses from line 22c above.

23c, Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

6a. $ 432.00
6b. $ 40.00
6c. $ 200.00
6d. $ 300.00
7. $ 1,000.00
8. $ 0.00
9. §$ 200.00
10. $ 150.00
11. § 25.00
12. $ 400.00
13. $ 100.00
14. $ 10.00
15a. §$ 0.00
15b. $ 100.00
15c. §$ 350.00
15d. $ 0.00
16, $ 0.00
17a. $ 500.00
17b. $ 0.00
17c. $ 0.00
17d. §$ 0.00
18. §$ 0.00
$ 0.00

19.
20a. $ 0.00
20b. $ 0.00
20c. $ 0.00
20d. $ 0.00
20e. $ 0.00
21. +$ 0.00

$ 6,602.00
6,602.00

23a. $ 4,617.00
23b. -$ 6,602.00
23c. $ -1,985.00

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

medification to the terms of your mortgage?

BNo

0 Yes Explain here: “IRS Housing standard from Means Test listed on line #4.

Schedule J: Your Expenses

page 2
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

  

Fillin this information to identify your case: 4419

 

‘Debtor 1 Anthony Micallef
First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168
(if known) OO Check if this is an
amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/45

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

as] Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Bm No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Js Declaration, and Signature (Official Form 119)

A
Seijiiry, ! desta that! h

 

Under penalty-o readthe summary and schedules filed with this declaration and

  

that they are’true and correc f
se ff f
= ff / ff
XO) (fG ftwnf kL x
‘Anthony Mi a Signature of Debtor 2
Signature of Debtar 1
Date shear, 22, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case LLC - www bestcase.com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

 

Fill in this information to identify your case: 4419
| Debtor 1 Anthony Micallef
| First Name Middio Name Last Name
| Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © EASTERN DISTRICT OF NEW YORK

Case number 8-18-78168
| (if known) O Check if this is an
amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Married
CO) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

H@ No

O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

HM No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
MO No
M Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until jg Wages, commissions, $50,000.00 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
C1 Operating a business C1 Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (known) 8-18-78168
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: Ml Wages, commissions, $34,468.00 [1 Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonuses, tips
CO Operating a business CO Operating a business
For the calendar year before that: a Wages, commissions, $14,262.00 CO Wages, commissions,
(January 1 to December 31, 2016 ) bonuses, tips bonuses, tips
CO Operating a business CO Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Inciude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions, rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M No
Ol Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

GETCEREE List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
O} No. Go to line 7.

O Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo.  Gotoline7

O yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Capyrighl (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor? Anthony Micallef Case number (ifknown) 8-18-78168

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

MH No

1 Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

M No

O Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

L2RZE identify Legal Actions, Repossessions, and Foreclosures -
9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

BH No
Ol Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
O Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No
0 Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

B No
O Yes

ESE |ist Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
H No
Ol Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Bes! Case LLC - www.bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor? Anthony Micallef Case number (itknown) 8-18-78168

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

HM No
Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity's Name

Address (Number, Street, City, State and ZIP Code}

(GERI List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?
BH No
O Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List pending  '°SS lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

BH No
O Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

H No

O Yes. Fillin the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No
Ol Yes. Fill in the details.
Person Who Received Transfer Description and value of Describe any property or Date transfer was

Address property transferred payments received or debts made

Paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

HM No
O Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www. besicase.com Best Case Bankruplicy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (known) 8-18-78168

GETCEREM List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No

M@ Yes. Fill in the details.

Name of Financial !nstitution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

Chase Bank XXXX- @ Checking $0.00

200 White Clay Center Dr

Oi Savi
Newark, DE 19711 —-

OC) Money Market
O Brokerage
0 Other __

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

HM No
O Yes. Fill in the detaits.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M@ No
Ol Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

(EETGERMY Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

HM No

O Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
(GERETHY Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Ml Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

MH Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Besl Case, LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debtor 1 Anthony Micallef Case number (known) 8-18-78168

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No
O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

BH No

C1 Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name

case
Address (Number, Street, City,
State and ZIP Code}

(Part 14: (eis Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OC A member of a limited liability company (LLC) or limited liability partnership (LLP)
DA partner in a partnership
CZ An officer, director, or managing executive of a corporation
[1 An owner of at least 5% of the voting or equity securities of a corporation

C1 No. None of the above applies. Go to Part 12.

HM Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper
Dates business existed
Self employed Jockey agent EIN:
From-To

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

@ No
O Yes. Fill in the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Besl Case, LLC - www.bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

Debter1 Anthony Micallef Case number (known) 8-18-78168

GENEL Sign Below

| have read the answers on this Statement of\Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case c Aresult in fines’up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 4519, OL

C bt tf

WJ
dk.

—~fanthony Micélle Signature of Debtor 2
Signature of/Debtor 4

  

Date January 22, 2019 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
HNo

0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Bi No

C1 Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

B2030 (Form 2030) (12/15)

United States Bankruptcy Court 4419
Eastern District of New York
Inre Anthony Micallef Case No. _8-18-78168 |
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1, Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that ] am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept $ 3,500.00
Prior to the filing of this statement I have received $ ; 3,500.00
Balance Due _ $ 0.00

2. $__ 310,00 of the filing fee has been paid.

3. The source of the compensation paid to me was:

Debtor C1 Other (specify):

4. The source of compensation to be paid to me is:

O Debtor B Other (specify): Pursuant to retainer, through Chapter 13 Plan

5. & [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

1 Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing. and any adjourned hearings thereof;

Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

[Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods. Loss mitigation / loan modification application services
as needed.

sao Sp

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding or appeal.

CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

January 22, 2019
Date Ronald D

  

Ronald D. Weiss-P.c.

734 Walt Whitman Road

Suite 203

Melville, NY 11747

(631) 271-3737 Fax: (631) 271-3784
weiss@ny-bankruptcy.com

Name of law firm

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase.com Best Case Bankruplcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

United States Bankruptcy Court 4419
Eastern District of New York
Inre Anthony Micallef Case No. 8-18-78168
Debtor(s) Chapter 13

VERIFICATION OF CREDITOR MATRIX

 

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their apneie

Date: January 22, 2019 ae fy Le C

Anthony Mica
Signature ef Debfor

Date: January 22, 2019
Signature wLAttorney—~
Ronal iss4419

Ronald D. Weiss, P.C.

734 Walt Whitman Road

Suite 203

Melville, NY 11747

(631) 271-3737 Fax: (631) 271-3784

  

     

USBC-44 Rev, 9/17/98

Soflware Copyright (c) 1996-2018 Bes! Case LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Anthony Micallef CASE NO.:. 8-18-78168

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (1) are the same; (ii) are
Spouses or ex-spouses; (ili) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

M NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

CO) THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO:: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [/f closed] Date of closing:
(OVER)

Software Copyright (c) 1996-2018 Best Case LLC - www besicase com Best Case Bankruptcy
Case 8-18-78168-reg Docii1 Filed 01/22/19 Entered 01/22/19 19:10:48

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): _Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

      
   

Signature of Debtor's Signature of Pro Se Debtor/Petitioner

Ronald D. Weiss, P.C.
734 Walt Whitman Road
Suite 203

een ae a (631) 271-3784 Signature of Pro Se Joint Debtor/Petitioner
- ax: -

Mailing Address of Debtor/Petitioner
City, State, Zip Code

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice,

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USBC-17 Rev 8/) 1/2009

Soflware Copyrighl (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case 8-18-78168-reg Doc11 Filed 01/22/19 Entered 01/22/19 19:10:48

UNITED STATES BANKRUPTCY COURT 4419
EASTERN DISTRICT OF NEW YORK

 

X Chapter 13
IN RE: Anthony Micallef

Case No.; 8-18-78168

Debtor(s) STATEMENT PURSUANT TO LOCAL RULE 2017
Xx

 

 

|, Ronald D. Weiss 4419, an attorney admitted to practice in this Court, state:
1. That | am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
above-named debtor(s):

Date\Time Services

Initial interview, analysis of financial
11/30/18 condition, etc.

Preparation and review of
1/22/19 Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.
4. That all services rendered prior to the filing of the petition herein were rendered by my firm.
9. That my usual rate of compensation of bankruptcy matters of this type is $ 3,500.00.

Dated: January 22, 2019

  
   
  

-

Ronald D. Weis aks

Attorney for debtor(s)
Ronald D. WeissP,.C

734 Walt Whitman Road
Suite 203

Melville, NY 11747

(631) 271-3737 Fax:(631) 271-3784
weiss@ny-bankruptcy.com

a

Software Copyright (c) 1996-2018 Bes Case, LLC - www.bestcase. com Best Case Bankruptcy
